Exhibit 10.19

GEVO, INC.

2010 STOCK INCENTIVE PLAN

 

As approved by: the stockholders of Gevo, Inc. on February 4, 2011.



--------------------------------------------------------------------------------

GEVO, INC.

2010 STOCK INCENTIVE PLAN

 

 

Plan Document

 

 

1. Introduction.

(a) Purpose. Gevo, Inc. (the “Company”) hereby establishes this equity-based
incentive compensation plan to be known as the “Gevo, Inc. 2010 Stock Incentive
Plan” (the “Plan”), for the following purposes: (i) to enhance the Company’s
ability to attract highly qualified personnel; (ii) to strengthen its retention
capabilities; (iii) to enhance the long-term performance and competitiveness of
the Company; and (iv) to align the interests of Plan participants with those of
the Company’s stockholders. This Plan is intended to serve as the sole source
for all future equity-based awards to those eligible for Plan participation.

(b) Effective Date. This Plan shall become effective on the closing date (the
“Effective Date”) of the Company’s initial public offering; subject to the
Plan’s receipt of stockholder approval beforehand in accordance with the
Company’s governing instruments.

(c) Definitions. Terms in the Plan and its Appendix that begin with an initial
capital letter have the defined meaning set forth in Appendix I or elsewhere in
this Plan, in either case unless the context of their use clearly indicates a
different meaning.

(d) Effect on Other Plans, Awards, and Arrangements. This Plan is not intended
to affect and shall not affect any stock options, equity-based compensation, or
other benefits that the Company or its Affiliates may have provided, or may
separately provide in the future, pursuant to any agreement, plan, or program
that is independent of this Plan.

(e) Sole Source for Future Stock Awards. Notwithstanding any other provision of
the Plan, no further awards of any kind shall occur under any other Company plan
or program that entails the issuance of Share-settled awards (including but not
limited to the Prior Plan), and any Shares that are currently subject to awards
under any such plans which are subsequently forfeited, cancelled, settled or
lapse unexercised shall be added to the reserve of Shares that are authorized
and available for issuance pursuant to this Plan.

2. Types of Awards. The Plan permits the granting of the following types of
Awards according to the Sections of the Plan listed here:

 

Section 5

     Stock Options

Section 6

     Share Appreciation Rights (“SARs”)

Section 7

     Restricted Shares, Restricted Share Units (“RSUs”), and Unrestricted Shares

Section 8

     Deferred Share Units (“DSUs”)

Section 9

     Performance and Cash-settled Awards

Section 10

     Dividend Equivalent Rights



--------------------------------------------------------------------------------

3. Shares Available for Awards.

(a) Generally. Subject to Section 3(b) and Section 13 below, the aggregate
number of Shares which may be issued pursuant to Awards under the Plan is the
sum of (i) 2,571,286 Shares and (ii) any Shares which as of the Effective Date
are subject to awards under the Prior Plan which are subsequently forfeited,
cancelled, settled, or lapse unexercised. The Shares deliverable pursuant to
Awards shall be authorized but unissued Shares, or Shares that the Company
otherwise holds in treasury or in trust.

(b) Replenishment; Counting of Shares. Any Shares reserved for Plan Awards will
again be available for future Awards if the Shares for any reason will never be
issued to a Participant or Beneficiary pursuant to an Award (for example, due to
its settlement in cash rather than in Shares, or the Award’s forfeiture,
cancellation, expiration, or net settlement without the issuance of Shares).
Further, and to the extent permitted under Applicable Law, the maximum number of
Shares available for delivery under the Plan shall not be reduced by any Shares
issued under the Plan through the settlement, assumption, or substitution of
outstanding awards or obligations to grant future awards as a condition of the
Company’s or an Affiliate’s acquiring another entity. On the other hand, Shares
that a Person owns and tenders in payment of all or part of the exercise price
of an Award or in satisfaction of applicable Withholding Taxes shall not
increase the number of Shares available for future issuance under the Plan.

(c) Award Vesting Limitation. Notwithstanding any other provision of the Plan to
the contrary, Awards shall become vested on a pro rata basis over a period of
not less than three years (or, in the case of vesting with respect to
Performance Awards, over a period of not less than one year measured from the
commencement of the period over which performance is evaluated) following the
Grant Date; provided, however, that, notwithstanding the foregoing, Awards that
result in the issuance of an aggregate of up to 10% of the Shares available
pursuant to Section 3(a), as adjusted pursuant to Section 13 below, may be
granted to any one or more Eligible Persons without respect to such minimum
vesting provisions.

4. Eligibility.

(a) General Rule. Subject to the express provisions of the Plan, the Committee
shall determine from the class of Eligible Persons those Persons to whom Awards
may be granted. Each Award shall be evidenced by an Award Agreement that sets
forth its Grant Date and all other terms and conditions of the Award, that is
signed on behalf of the Company (or delivered by an authorized agent through an
electronic medium), and that, if required by the Committee, is signed by the
Eligible Person as an acceptance of the Award. The grant of an Award shall not
obligate the Company or any Affiliate to continue the employment or service of
any Eligible Person, or to provide any future Awards or other remuneration at
any time thereafter.

(b) Option and SAR Limits per Person. During the term of the Plan, no
Participant may receive Options and SARs that relate to more than 20% of the
maximum number of Shares issuable under the Plan as of its Effective Date, as
such number may be adjusted pursuant to Section 13 below.

 

3



--------------------------------------------------------------------------------

(c) Replacement Awards. Subject to Applicable Law (including any associated
stockholder approval requirements), the Committee may, in its sole discretion
and upon such terms as it deems appropriate, require as a condition of the grant
of an Award to a Participant that the Participant consent to surrender for
cancellation some or all of the Awards or other grants that the Participant has
received under this Plan or otherwise. An Award conditioned upon such surrender
may or may not be the same type of Award, may cover the same (or a lesser or
greater) number of Shares as such surrendered Award, may have other terms that
are determined without regard to the terms or conditions of such surrendered
Award, and may contain any other terms that the Committee deems appropriate. In
the case of Options and SARs, these other terms may not involve an exercise
price that is lower than the exercise price of the surrendered Option or SAR
unless the Company’s stockholders approve the grant itself or the program under
which the grant is made pursuant to the Plan.

5. Stock Options.

(a) Grants. Subject to the special rules for ISOs set forth in the next
paragraph, the Committee may grant Options to Eligible Persons pursuant to Award
Agreements setting forth terms and conditions that are not inconsistent with the
Plan, that may be immediately exercisable or that may become exercisable in
whole or in part based on future events or conditions, that may include vesting
or other requirements for the right to exercise the Option, and that may differ
for any reason between Eligible Persons or classes of Eligible Persons, provided
in all instances that:

 

  (i) the exercise price for Shares subject to purchase through exercise of an
Option shall not be less than 100% of the Fair Market Value of the underlying
Shares on the Grant Date; and

 

  (ii) no Option shall be exercisable for a term ending more than ten years
after its Grant Date.

(b) Special ISO Provisions. The following provisions shall control any grants of
Options that are denominated as ISOs; provided that ISOs may not be awarded
unless the Plan receives stockholder approval within twelve (12) months after
its Effective Date, and ISOs may not be granted more than ten (10) years after
Board approval of the Plan.

 

  (i) Eligibility. The Committee may grant ISOs only to Employees (including
officers who are Employees) of the Company or an Affiliate that is a “parent
corporation” or “subsidiary corporation” within the meaning of Code Section 424.

 

  (ii) Documentation. Each Option that is intended to be an ISO must be
designated in the Award Agreement as an ISO, provided that any Option designated
as an ISO will be a Non-ISO to the extent the Option fails to meet the
requirements of Code Section 422 or the provisions of this Section 5(b). In the
case of an ISO, the Committee shall determine on the Date of Grant the
acceptable methods of paying the exercise price for Shares, and it shall be
included in the applicable Award Agreement.

 

4



--------------------------------------------------------------------------------

  (iii) $100,000 Limit. To the extent that the aggregate Fair Market Value of
Shares with respect to which ISOs first become exercisable by a Participant in
any calendar year (under this Plan and any other plan of the Company or any
Affiliate) exceeds U.S. $100,000, such excess Options shall be treated as
Non-ISOs. For purposes of determining whether the U.S. $100,000 limit is
exceeded, the Fair Market Value of the Shares subject to an ISO shall be
determined as of the Grant Date. In reducing the number of Options treated as
ISOs to meet the U.S. $100,000 limit, the most recently granted Options shall be
reduced first. In the event that Code Section 422 is amended to alter the
limitation set forth therein, the limitation of this paragraph shall be
automatically adjusted accordingly.

 

  (iv) Grants to 10% Holders. In the case of an ISO granted to an Employee who
is a Ten Percent Holder on the Grant Date, the ISO’s term shall not exceed five
years from the Grant Date, and the exercise price shall be at least 110% of the
Fair Market Value of the underlying Shares on the Grant Date. In the event that
Code Section 422 is amended to alter the limitations set forth therein, the
limitation of this paragraph shall be automatically adjusted accordingly.

 

  (v) Substitution of Options. In the event the Company or an Affiliate acquires
(whether by purchase, merger, or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Code Section 424, the
Committee may, in accordance with the provisions of that Section, substitute
ISOs for ISOs previously granted under the plan of the acquired company provided
(A) the excess of the aggregate Fair Market Value of the Shares subject to an
ISO immediately after the substitution over the aggregate exercise price of such
shares is not more than the similar excess immediately before such substitution,
and (B) the new ISO does not give additional benefits to the Participant,
including any extension of the exercise period.

 

  (vi) Notice of Disqualifying Dispositions. By executing an ISO Award
Agreement, each Participant agrees to notify the Company in writing immediately
after the Participant sells, transfers or otherwise disposes of any Shares
acquired through exercise of the ISO, if such disposition occurs within the
earlier of (A) two years of the Grant Date, or (B) one year after the exercise
of the ISO being exercised. Each Participant further agrees to provide any
information about a disposition of Shares as may be requested by the Company to
assist it in complying with any applicable tax laws.

(c) Method of Exercise. Each Option may be exercised, in whole or in part
(provided that the Company shall not be required to issue fractional shares) at
any time and from time to time prior to its expiration, but only pursuant to the
terms of the applicable Award Agreement, and subject to the times, circumstances
and conditions for exercise contained in the applicable Award Agreement.
Exercise shall occur by delivery of both written notice of exercise to the
secretary of the Company, and payment of the full exercise price for the Shares
being purchased. The methods of payment that the Committee may in its discretion
accept or commit to accept in an Award Agreement include:

 

  (i) cash or check payable to the Company (in U.S. dollars);

 

5



--------------------------------------------------------------------------------

  (ii) other Shares that (A) are owned by the Participant who is purchasing
Shares pursuant to an Option, (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which the
Option is being exercised, (C) are all, at the time of such surrender, free and
clear of any and all claims, pledges, liens and encumbrances, or any
restrictions which would in any manner restrict the transfer of such shares to
or by the Company (other than such restrictions as may have existed prior to an
issuance of such Shares by the Company to such Participant), and (D) are duly
endorsed for transfer to the Company;

 

  (iii) a net exercise by surrendering to the Company Shares otherwise
receivable upon exercise of the Option;

 

  (iv) a cashless exercise program that the Committee may approve, from time to
time in its discretion, pursuant to which a Participant may elect to
concurrently provide irrevocable instructions (A) to such Participant’s broker
or dealer to effect the immediate sale of the purchased Shares and remit to the
Company, out of the sale proceeds available on the settlement date, sufficient
funds to cover the exercise price of the Option plus all applicable taxes
required to be withheld by the Company by reason of such exercise, and (B) to
the Company to deliver the certificates for the purchased Shares directly to
such broker or dealer in order to complete the sale; or

 

  (v) any combination of the foregoing methods of payment.

The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until the Company has received sufficient funds to cover the full
exercise price due and all applicable Withholding Taxes required by reason of
such exercise.

Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

(d) Exercise of an Unvested Option. The Committee in its sole discretion may
allow a Participant to exercise an unvested Option, in which case the Shares
then issued shall be Restricted Shares having analogous vesting restrictions to
the unvested Option.

(e) Termination of Continuous Service. The Committee may establish and set forth
in the applicable Award Agreement the terms and conditions on which an Option
shall remain exercisable, if at all, following termination of a Participant’s
Continuous Service. The Committee may waive or modify these provisions at any
time. To the extent that a Participant is not entitled to exercise an Option at
the date of his or her termination of Continuous Service, or if the Participant
(or other person entitled to exercise the Option) does not exercise the Option
to the extent so entitled within

 

6



--------------------------------------------------------------------------------

the time specified in the Award Agreement or below (as applicable), the Option
shall terminate and the Shares underlying the unexercised portion of the Option
shall revert to the Plan and become available for future Awards.

The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:

 

Reason for terminating Continuous Service    Option Termination Date (I) By the
Company for Cause, or what would have been Cause if the Company had known all of
the relevant facts.    Termination of the Participant’s Continuous Service, or
when Cause first existed if earlier. (II) Disability of the Participant.   
Within one year after termination of the Participant’s Continuous Service. (III)
Retirement of the Participant.    Within six months after termination of the
Participant’s Continuous Service. (IV) Death of the Participant during
Continuous Service or within 90 days thereafter.    Within one year after
termination of the Participant’s Continuous Service. (V) Other than any of the
above.    Within 90 days after termination of the Participant’s Continuous
Service.

If there is a Securities and Exchange Commission blackout period (or a
Committee-imposed blackout period) that prohibits the buying or selling of
Shares during any part of the ten day period before the expiration of any Option
based on the termination of a Participant’s Continuous Service (as described
above), the period for exercising the Option shall be extended until ten days
beyond when such blackout period ends. Notwithstanding any provision hereof or
within an Award Agreement, no Option shall ever be exercisable after the
expiration date of its original term as set forth in the Award Agreement.

(f) Buyout. The Committee may at any time offer to buy out an Option, in
exchange for a payment in cash or Shares, based on such terms and conditions as
the Committee shall establish and communicate to the Participant at the time
that such offer is made. In addition, but subject to Applicable Law, if the Fair
Market Value for Shares subject to any Option or Options is more than 50% below
their exercise price for more than 30 consecutive business days, the Committee
may unilaterally declare such Option to be terminated, effective on the date on
which the Committee provides written notice to the Participant or other Option
holder. The Committee may take such action with respect to any or all Options
granted under the Plan and with respect to any individual Option holder or class
or classes of Option holders, and the Committee shall not have any obligation to
be uniform, consistent, or nondiscriminatory between classes of
similarly-situated Option holders, except as required by Applicable Law
(including any applicable stockholder approval requirements for a re-pricing or
similar option cancellation program).

 

7



--------------------------------------------------------------------------------

6. SARs.

(a) Grants. The Committee may grant SARs to Eligible Persons pursuant to Award
Agreements setting forth terms and conditions that are not inconsistent with the
Plan; provided that:

 

  (i) the exercise price for the Shares subject to each SAR shall not be less
than 100% of the Fair Market Value of the underlying Shares on the Grant Date;

 

  (ii) no SAR shall be exercisable for a term ending more than ten years after
its Grant Date; and

 

  (iii) each SAR shall, except to the extent a SAR Award Agreement provides
otherwise, be subject to the provisions of Section 5(e) relating to the effect
of a termination of Participant’s Continuous Service and Section 5(f) relating
to buyouts, in each case with “SAR” being substituted for “Option.”

(b) Settlement. Subject to the Plan’s terms, a SAR shall entitle the
Participant, upon exercise of the SAR, to receive Shares having a Fair Market
Value on the date of exercise equal to the product of the number of Shares as to
which the SAR is being exercised, and the excess of (i) the Fair Market Value,
on such date, of the Shares covered by the exercised SAR, over (ii) an exercise
price designated in the SAR Award Agreement. Notwithstanding the foregoing, a
SAR Award Agreement may limit the total settlement value that the Participant
will be entitled to receive upon the SAR’s exercise, and may provide for
settlement either in cash or in any combination of cash or Shares that the
Committee may authorize pursuant to an Award Agreement. If, on the date on which
a SAR or portion thereof is to expire, the Fair Market Value of the underlying
Shares exceeds the aggregate exercise price of such SAR, then the SAR shall be
deemed exercised and the Participant shall within ten days thereafter receive
the Shares that would have been issued on such date if the Participant had
affirmatively exercised the SAR on that date.

(c) SARs related to Options. The Committee may grant SARs either concurrently
with the grant of an Option or with respect to an outstanding Option, in which
case the SAR shall extend to all or a portion of the Shares covered by the
related Option, and shall have an exercise price that is not less than the
exercise price of the related Option. A SAR shall entitle the Participant who
holds the related Option, upon exercise of the SAR and surrender of the related
Option, or portion thereof, to the extent the SAR and related Option each were
previously unexercised, to receive payment of an amount determined pursuant to
Section 6(b) above. Any SAR granted in tandem with an ISO will contain such
terms as may be required to comply with the provisions of Code Section 422.

(d) Effect on Available Shares. Upon each exercise of a SAR that is settled in
Shares, only those Shares that are issued or delivered in settlement of the
exercise shall be counted against the number of Shares available for Awards
under the Plan.

7. Restricted Shares, RSUs, and Unrestricted Share Awards.

(a) Grant. The Committee may grant Restricted Share, RSU, or Unrestricted Share
Awards to Eligible Persons, in all cases pursuant to Award Agreements setting
forth terms and conditions that are not inconsistent with the Plan. The
Committee shall establish as to each

 

8



--------------------------------------------------------------------------------

Restricted Share or RSU Award the number of Shares deliverable or subject to the
Award (which number may be determined by a written formula), and the period or
periods of time (the “Restriction Period”) at the end of which all or some
restrictions specified in the Award Agreement shall lapse, and the Participant
shall receive unrestricted Shares (or cash to the extent provided in the Award
Agreement) in settlement of the Award. Such restrictions may include, without
limitation, restrictions concerning voting rights and transferability, and such
restrictions may lapse separately or in combination at such times and pursuant
to such circumstances or based on such criteria as selected by the Committee,
including, without limitation, criteria based on the Participant’s duration of
employment, directorship or consultancy with the Company, individual, group, or
divisional performance criteria, Company performance, or other criteria selected
by the Committee. The Committee may make Restricted Share and RSU Awards with or
without the requirement for payment of cash or other consideration. In addition,
the Committee may grant Awards hereunder in the form of Unrestricted Shares
which shall vest in full upon the Grant Date or such other date as the Committee
may determine or which the Committee may issue pursuant to any program under
which one or more Eligible Persons (selected by the Committee in its sole
discretion) elect to pay for such Shares or to receive Unrestricted Shares in
lieu of cash bonuses that would otherwise be paid.

(b) Vesting and Forfeiture. The Committee shall set forth, in an Award Agreement
granting Restricted Shares or RSUs, the terms and conditions under which the
Participant’s interest in the Restricted Shares or the Shares subject to RSUs
will become vested and non-forfeitable. Except as set forth in the applicable
Award Agreement or as the Committee otherwise determines, upon termination of a
Participant’s Continuous Service for any reason, the Participant shall forfeit
his or her Restricted Shares and RSUs to the extent the Participant’s interest
therein has not vested on or before such termination date; provided that if a
Participant purchases Restricted Shares and forfeits them for any reason, the
Company shall return the purchase price to the Participant to the extent either
set forth in an Award Agreement or required by Applicable Laws.

(c) Certificates for Restricted Shares. Unless otherwise provided in an Award
Agreement, the Company shall hold certificates representing Restricted Shares
and dividends (whether in Shares or cash) that accrue with respect to them until
the restrictions lapse, and the Participant shall provide the Company with
appropriate stock powers endorsed in blank. The Participant’s failure to provide
such stock powers within ten days after a written request from the Company shall
entitle the Committee to unilaterally declare a forfeiture of all or some of the
Participant’s Restricted Shares.

(d) Section 83(b) Elections. A Participant may make an election under Code
Section 83(b) (the “Section 83(b) Election”) with respect to Restricted Shares.
A Participant who has received RSUs may, within ten days after receiving the RSU
Award, provide the Committee with a written notice of his or her desire to make
a Section 83(b) Election with respect to the Shares subject to such RSUs. The
Committee may in its discretion convert the Participant’s RSUs into Restricted
Shares, on a one-for-one basis, in full satisfaction of the Participant’s RSU
Award. The Participant may then make a Section 83(b) Election with respect to
those Restricted Shares; provided that the Participant’s Section 83(b) Election
will be invalid if not filed with the Company and the appropriate U.S. tax
authorities within 30 days after the Grant Date of the RSUs that are thereafter
replaced by the Restricted Shares.

(e) Deferral Elections for RSUs. To the extent specifically provided in an Award
Agreement, a Participant may irrevocably elect, in accordance with Section 8
below, to defer the receipt of all or a

 

9



--------------------------------------------------------------------------------

percentage of the Shares that would otherwise be transferred to the Participant
both more than 12 months after the date of the Participant’s deferral election
and upon the vesting of an RSU Award. If the Participant makes this election,
the Company shall credit the Shares subject to the election, and any associated
Shares attributable to Dividend Equivalent Rights attached to the Award, to a
DSU account established pursuant to Section 8 below on the date such Shares
would otherwise have been delivered to the Participant pursuant to this Section.

(f) Issuance of Shares upon Vesting. As soon as practicable after vesting of a
Participant’s Restricted Shares (or of the right to receive Shares underlying
RSUs), the Company shall deliver to the Participant, free from vesting
restrictions, one Share for each surrendered and vested Restricted Share (or
deliver one Share free of the vesting restriction for each vested RSU), unless
an Award Agreement provides otherwise and subject to Section 11 regarding
Withholding Taxes. No fractional Shares shall be distributed, and cash shall be
paid in lieu thereof.

8. DSUs.

(a) Elections to Defer. The Committee may make DSU awards to Eligible Persons
pursuant to Award Agreements (regardless of whether or not there is a deferral
of the Eligible Person’s compensation), and may permit select Eligible Persons
to irrevocably elect, on a form provided by and acceptable to the Committee (the
“Election Form”), to forego the receipt of cash or other compensation (including
the Shares deliverable pursuant to any RSU Award) and in lieu thereof to have
the Company credit to an internal Plan account a number of DSUs having a Fair
Market Value equal to the Shares and other compensation deferred. These credits
will be made at the end of each calendar quarter (or other period determined by
the Committee) during which compensation is deferred. Notwithstanding the
foregoing sentence, a Participant’s Election Form will be ineffective with
respect to any compensation that the Participant earns before the date on which
the Election Form takes effect. For any Participant who is subject to U.S.
income taxation, the Committee shall only authorize deferral elections under
this Section (i) pursuant to written procedures, and using written Election
Forms, that satisfy the requirements of Code Section 409A, and (ii) only by
Eligible Persons who are Directors, Consultants, or members of a select group of
management or highly compensated Employees (within the meaning of ERISA).

(b) Vesting. Unless an Award Agreement expressly provides otherwise, each
Participant shall be 100% vested at all times in any Shares subject to DSUs.

(c) Issuances of Shares. Unless an Award Agreement expressly provides otherwise,
the Company shall settle a Participant’s DSU Award, by delivering one Share for
each DSU, in five substantially equal annual installments that are issued before
the last day of each of the five calendar years that end after the date on which
the Participant’s Continuous Service ends for any reason, subject to –

(i) the Participant’s right to elect a different form of distribution, only on a
form provided by and acceptable to the Committee, that permits the Participant
to select any combination of a lump sum and annual installments that are
triggered by, and completed within ten years following, the last day of the
Participant’s Continuous Service, and

 

10



--------------------------------------------------------------------------------

(ii) the Company’s acceptance of the Participant’s distribution election form
executed at the time the Participant elects to defer the receipt of cash or
other compensation pursuant to Section 8(a), provided that the Participant may
change a distribution election through any subsequent election that (A) the
Participant delivers to the Company at least one year before the date on which
distributions are otherwise scheduled to commence pursuant to the Participant’s
initial distribution election, and (B) defers the commencement of distributions
by at least five years from the originally scheduled distribution commencement
date.

Fractional shares shall not be issued, and instead shall be paid out in cash.

(d) Emergency Withdrawals. In the event that a Participant suffers an
unforeseeable emergency within the contemplation of this Section, the
Participant may apply to the Committee for an immediate distribution of all or a
portion of the Participant’s DSUs. The unforeseeable emergency must result from
a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, or a dependent (within the meaning of Code Section 152) of
the Participant, casualty loss of the Participant’s property, or other similar
extraordinary and unforeseeable conditions beyond the control of the
Participant. The Committee shall, in its sole and absolute discretion, determine
whether a Participant has a qualifying unforeseeable emergency, may require
independent verification of the emergency, and may determine whether or not to
provide the Participant with cash or Shares. Examples of purposes which are not
considered unforeseeable emergencies include post-secondary school expenses or
the desire to purchase a residence. In no event will a distribution be made to
the extent the unforeseeable emergency could be relieved through reimbursement
or compensation by insurance or otherwise, or by liquidation of the
Participant’s nonessential assets to the extent such liquidation would not
itself cause a severe financial hardship. The amount of any distribution
hereunder shall be limited to the amount necessary to relieve the Participant’s
unforeseeable emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution. The number of Shares subject to the
Participant’s DSU Award shall be reduced by any Shares distributed to the
Participant and by a number of Shares having a Fair Market Value on the date of
the distribution equal to any cash paid to the Participant pursuant to this
Section. For all DSUs granted to Participants who are U.S. taxpayers, the term
“unforeseeable emergency” shall be interpreted in accordance with Code
Section 409A.

(e) Termination of Service. For purposes of this Section, a Participant’s
“Continuous Service” shall only end when the Participant incurs a “separation
from service” within the meaning of Treasury Regulations § 1.409A-1(h). A
Participant shall be considered to have experienced a termination of Continuous
Service when the facts and circumstances indicate that either (i) no further
services will be performed for the Company or any Affiliate after a certain
date, or (ii) that the level of bona fide services the Participant will perform
after such date (whether as an Employee, Director, or Consultant) are reasonably
expected to permanently decrease to no more than 50% of the average level of
bona fide services performed by such Participant (whether as an Employee,
Director, or Consultant) over the immediately preceding 36-month period (or full
period of services to the Company and its Affiliates if the Participant has been
providing such services for less than 36 months).

 

11



--------------------------------------------------------------------------------

9. Performance and Cash-Settled Awards.

(a) Performance Units. Subject to the limitations set forth in paragraph
(b) hereof, the Committee may in its discretion grant Performance Awards,
including Performance Units to any Eligible Person, including Performance Unit
Awards that (i) have substantially the same financial benefits and other terms
and conditions as Options, SARs, RSUs, or DSUs, but (ii) are settled only in
cash. All Awards hereunder shall be made pursuant to Award Agreements setting
forth terms and conditions that are not inconsistent with the Plan.

(b) Performance Compensation Awards. Subject to the limitations set forth in
this Section, the Committee may, at the time of grant of a Performance Unit,
designate such Award as a “Performance Compensation Award” (payable in cash or
Shares) in order that such Award constitutes “qualified performance-based
compensation” under Code Section 162(m), and has terms and conditions designed
to qualify as such. With respect to each such Performance Compensation Award,
the Committee shall establish, in writing within the time required under Code
Section 162(m), a “Performance Period,” “Performance Measure(s)”, and
“Performance Formula(e)” (each such term being defined below). Once established
for a Performance Period, the Performance Measure(s) and Performance Formula(e)
shall not be amended or otherwise modified to the extent such amendment or
modification would cause the compensation payable pursuant to the Award to fail
to constitute qualified performance-based compensation under Code
Section 162(m).

A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award is achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period. As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance

(c) Limitations on Awards. The maximum Performance Award and the maximum
Performance Compensation Award that any one Participant may receive for any one
Performance Period, without regard to time of vesting or exercisability, shall
not together exceed the limitation set forth in Section 3(b) above, as adjusted
pursuant to Section 13 below (or, for Performance Units to be settled in cash,
U.S. $2,000,000 determined on the Grant Date). The Committee shall have the
discretion to provide in any Award Agreement that any amounts earned in excess
of these limitations will be credited as DSUs or as deferred cash compensation
under a separate plan of the Company (provided in the latter case that such
deferred compensation either bears a reasonable rate of interest or has a value
based on one or more predetermined actual investments). Any amounts for which
payment to the Participant is deferred pursuant to the preceding sentence shall
be paid to the Participant in a future year or years not earlier than, and only
to the extent that, the Participant is either not receiving compensation in
excess of these limits for a Performance Period, or is not subject to the
restrictions set forth under Code Section 162(b).

 

12



--------------------------------------------------------------------------------

(d) Definitions.

(i) “Performance Formula” means, for a Performance Period, one or more objective
formulas or standards established by the Committee for purposes of determining
whether or the extent to which an Award has been earned based on the level of
performance attained or to be attained with respect to one or more Performance
Measure(s). Performance Formulae may vary from Performance Period to Performance
Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.

(ii) “Performance Measure” means one or more of the following selected by the
Committee to measure Company, Affiliate, and/or business unit performance for a
Performance Period, whether in absolute or relative terms (including, without
limitation, terms relative to a peer group or index): basic, diluted, or
adjusted earnings per share; sales or revenue; earnings before interest, taxes,
and other adjustments (in total or on a per share basis); basic or adjusted net
income; returns on equity, assets, capital, revenue or similar measure; economic
value added; working capital; total stockholder return; and product development,
product market share, research, licensing, litigation, human resources,
information services, mergers, acquisitions, sales of assets of Affiliates or
business units. Each such measure shall be, to the extent applicable, determined
in accordance with generally accepted accounting principles as consistently
applied by the Company (or such other standard applied by the Committee) and, if
so determined by the Committee, and in the case of a Performance Compensation
Award, to the extent permitted under Code Section 162(m), adjusted to omit the
effects of extraordinary items, gain or loss on the disposal of a business
segment, unusual or infrequently occurring events and transactions and
cumulative effects of changes in accounting principles. Performance Measures may
vary from Performance Period to Performance Period and from Participant to
Participant, and may be established on a stand-alone basis, in tandem or in the
alternative.

(iii) “Performance Period” means one or more periods of time (of not less than
one fiscal year of the Company), as the Committee may designate, over which the
attainment of one or more Performance Measure(s) will be measured for the
purpose of determining a Participant’s rights in respect of an Award.

(e) Deferral Elections. At any time prior to the date that is both at least six
months before the close of a Performance Period (or shorter or longer period
that the Committee selects) with respect to a Performance Award and at which
time vesting or payment is substantially uncertain to occur, the Committee may
permit a Participant who is a member of a select group of management or highly
compensated employees (within the meaning of ERISA) to irrevocably elect, on a
form provided by and acceptable to the Committee, to defer the receipt of all or
a percentage of the cash or Shares that would otherwise be transferred to the
Participant upon the vesting of such Award. If the Participant makes this
election, the cash or Shares subject to the election, and any associated
interest and dividends, shall be credited to an account established pursuant to
Section 8 hereof on the date such cash or Shares would otherwise have been
released or issued to the Participant pursuant to this Section.

10. Dividend Equivalent Rights. The Committee may grant Dividend Equivalent
Rights to any Eligible Person, and may do either pursuant to an Award Agreement
that is independent of any other

 

13



--------------------------------------------------------------------------------

Award, or through a provision in another Award (other than an Option or SAR)
that Dividend Equivalent Rights attach to the Shares underlying the Award. For
example, and without limitation, the Committee may grant a Dividend Equivalent
Right in respect of each Share subject to a Restricted Stock Award, Restricted
Stock Unit Award, Deferred Share Unit, or Performance Share Award.

(a) Nature of Right. Each Dividend Equivalent Right shall represent the right to
receive amounts based on the dividends declared on Shares as of all dividend
payment dates during the term of the Dividend Equivalent Right as determined by
the Committee. Unless otherwise determined by the Committee, a Dividend
Equivalent Right shall expire upon termination of the Participant’s Continuous
Service, provided that a Dividend Equivalent Right that is granted as part of
another Award shall expire only when the Award is settled or otherwise
forfeited.

(b) Settlement. Unless otherwise provided in an Award Agreement, Dividend
Equivalent Rights shall be paid out on the (i) on the record date for dividends
if the Award occurs on a stand-alone basis, and (ii) on the vesting or later
settlement date for another Award if the Dividend Equivalent Right is granted as
part of it. Payment of all amounts determined in accordance with this Section
shall be in Shares, with cash paid in lieu of fractional Shares, provided that
the Committee may instead provide in an Award Agreement for cash settlement of
all or part of the Dividend Equivalent Rights. Only the Shares actually issued
pursuant to Dividend Equivalent Rights shall count against the limits set forth
in Section 3 above.

(c) Other Terms. The Committee may impose such other terms and conditions on the
grant of a Dividend Equivalent Right as it deems appropriate in its discretion
as reflected by the terms of the Award Agreement. The Committee may establish a
program under which Dividend Equivalent Rights may be granted in conjunction
with other Awards. The Committee may also authorize, for any Participant or
group of Participants, a program under which the payments with respect to
Dividend Equivalent Rights may be deferred pursuant to the terms and conditions
determined under Section 9 above.

11. Taxes; Withholding.

(a) General Rule. Participants are solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with
Awards, and neither the Company, nor any Affiliate, nor any of their employees,
directors, or agents shall have any obligation to mitigate, indemnify, or to
otherwise hold any Participant harmless from any or all of such taxes. The
Company’s obligation to deliver Shares (or to pay cash) to Participants pursuant
to Awards is at all times subject to their prior or coincident satisfaction of
all required Withholding Taxes. Except to the extent otherwise either provided
in an Award Agreement or thereafter authorized by the Committee, the Company or
any Affiliate will satisfy required Withholding Taxes that the Participant has
not otherwise arranged to settle before the due date thereof –

 

  (i) first from withholding the cash otherwise payable to the Participant
pursuant to the Award;

 

  (ii)

then by withholding and cancelling the Participant’s rights with respect to a
number of Shares that (A) would otherwise have been delivered to the Participant
pursuant to the Award, and (B) have an aggregate Fair Market

 

14



--------------------------------------------------------------------------------

 

Value equal to the Withholding Taxes (such withheld Shares to be valued on the
basis of the aggregate Fair Market Value thereof on the date of the
withholding); and

 

  (iii) finally, withholding the cash otherwise payable to the Participant by
the Company.

The number of Shares withheld and cancelled to pay a Participant’s Withholding
Taxes will be rounded up to the nearest whole Share sufficient to satisfy such
taxes, with cash being paid to the Participant in an amount equal to the amount
by which the Fair Market Value of such Shares exceeds the Withholding Taxes.

(b) U.S. Code Section 409A. To the extent that the Committee determines that any
Award granted under the Plan is subject to Code Section 409A, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Code Section 409A. To the extent applicable, the Plan and Award
Agreements shall be interpreted in accordance with Code Section 409A and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan to the contrary, the Committee may adopt such amendments to the Plan
and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate
(i) to exempt the Award from Code Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (ii) to comply
with the requirements of Code Section 409A and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.

(c) Unfunded Tax Status. The Plan is intended to be an “unfunded” plan for
incentive compensation. With respect to any payments not yet made to a Person
pursuant to an Award, nothing contained in the Plan or any Award Agreement shall
give the Person any rights that are greater than those of a general creditor of
the Company or any Affiliate, and a Participant’s rights under the Plan at all
times constitute an unsecured claim against the general assets of the Company
for the collection of benefits as they come due. Neither the Participant nor the
Participant’s duly-authorized transferee or Beneficiaries shall have any claim
against or rights in any specific assets, Shares, or other funds of the Company.

12. Non-Transferability of Awards.

(a) General. Except as set forth in this Section, or as otherwise approved by
the Committee, Awards may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution. The designation of a death Beneficiary by a Participant
will not constitute a transfer. An Award may be exercised, during the lifetime
of the holder of an Award, only by such holder, by the duly-authorized legal
representative of a holder who is Disabled, or by a transferee permitted by this
Section.

(b) Limited Transferability Rights. The Committee may in its discretion provide
in an Award Agreement that an Award in the form of a Non-ISO, Share-settled SAR,
Restricted Shares, or Performance Shares may be transferred, on such terms and
conditions as the Committee deems

 

15



--------------------------------------------------------------------------------

appropriate, either (i) by instrument to the Participant’s “Immediate Family”
(as defined below), (ii) by instrument to an inter vivos or testamentary trust
(or other entity) in which the Award is to be passed to the Participant’s
designated beneficiaries, or (iii) by gift to charitable institutions. Any
transferee of the Participant’s rights shall succeed and be subject to all of
the terms of the applicable Award Agreement and the Plan. “Immediate Family”
means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.

(c) Death. In the event of the death of a Participant, any outstanding Awards
issued to the Participant shall automatically be transferred to the
Participant’s Beneficiary (or, if no Beneficiary is designated or surviving, to
the person or persons to whom the Participant’s rights under the Award pass by
will or the laws of descent and distribution).

13. Change in Capital Structure; Change in Control; Etc.

(a) Changes in Capitalization. The Committee shall equitably adjust the number
of Shares covered by each outstanding Award, and the number of Shares that have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, as well as the exercise or other price
per Share covered by each such outstanding Award, to reflect any increase or
decrease in the number of issued Shares resulting from a stock-split, reverse
stock-split, stock dividend, combination, recapitalization or reclassification
of the Shares, merger, consolidation, change in organization form, or any other
increase or decrease in the number of issued Shares effected without receipt of
consideration by the Company. In the event of any such transaction or event, the
Committee may provide in substitution for any or all outstanding Awards such
alternative consideration (including cash or securities of any surviving entity)
as it may in good faith determine to be equitable under the circumstances and
may require in connection therewith the surrender of all Awards so replaced. In
any case, such substitution of cash or securities shall not require the consent
of any person who is granted Awards pursuant to the Plan. Except as expressly
provided herein, or in an Award Agreement, if the Company issues for
consideration shares of stock of any class or securities convertible into shares
of stock of any class, the issuance shall not affect, and no adjustment by
reason thereof shall be required to be made with respect to the number or price
of Shares subject to any Award.

(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company other than as part of a Change of Control, each Award will
terminate immediately prior to the consummation of such dissolution or
liquidation, subject to the ability of the Committee to exercise any discretion
authorized in the case of a Change in Control.

(c) Change in Control. In the event of a Change in Control but subject to the
terms of any Award Agreements or employment-related agreements between the
Company or any Affiliates and any Participant, each outstanding Award shall be
assumed or a substantially equivalent award shall be substituted by the
surviving or successor company or a parent or subsidiary of such successor
company (in each case, the “Successor Company”) upon consummation of the
transaction. Notwithstanding the foregoing, instead of having outstanding Awards
be assumed or replaced with equivalent awards by the Successor Company, the
Committee may in its sole and absolute discretion and authority, without
obtaining the approval or consent of the Company’s stockholders or any

 

16



--------------------------------------------------------------------------------

Participant with respect to his or her outstanding Awards, take one or more of
the following actions (with respect to any or all of the Awards, and with
discretion to differentiate between individual Participants and Awards for any
reason):

(i) accelerate the vesting of Awards so that Awards shall vest (and, to the
extent applicable, become exercisable) as to the Shares that otherwise would
have been unvested and provide that repurchase rights of the Company with
respect to Shares issued pursuant to an Award shall lapse as to the Shares
subject to such repurchase right;

(ii) arrange or otherwise provide for the payment of cash or other consideration
to Participants in exchange for the satisfaction and cancellation of outstanding
Awards (with the Committee determining the amount payable to each Participant
based on the Fair Market Value, on the date of the Change in Control, of the
Award being cancelled, based on any reasonable valuation method selected by the
Committee);

(iii) terminate all or some Awards upon the consummation of the transaction,
provided that the Committee shall provide for vesting of such Awards in full as
of a date immediately prior to consummation of the Change in Control. To the
extent that an Award is not exercised prior to consummation of a transaction in
which the Award is not being assumed or substituted, such Award shall terminate
upon such consummation;

(iv) make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject
however to the terms of Section 13 above.

Unless otherwise expressly provided in an Award Agreement or in any
employment-related agreement between the Company or any Affiliate and the
Participant, in the event a Participant is Involuntarily Terminated on or within
12 months (or other period set forth in an Award Agreement) following a Change
in Control, then any Award that is assumed or substituted pursuant to this
Section shall accelerate and become fully vested (and become exercisable in full
in the case of Options and SARs), and any repurchase right applicable to any
Shares underlying the Award shall lapse in full. The acceleration of vesting and
lapse of repurchase rights provided for in the previous sentence shall occur
immediately prior to the effective date of the Participant’s Involuntary
Termination.

14. Termination, Rescission and Recapture of Awards.

(a) Each Award under the Plan is intended to align the Participant’s long-term
interests with those of the Company. Accordingly, to the extent provided in an
Award Agreement, the Company may terminate any outstanding, unexercised,
unexpired, unpaid, or deferred Awards (“Termination”), rescind any exercise,
payment or delivery pursuant to the Award (“Rescission”), or recapture any
Shares (whether restricted or unrestricted) or proceeds from the Participant’s
sale of Shares issued pursuant to the Award (“Recapture”), if the Participant
does not comply with the conditions of subsections (b), (c), and (e) hereof
(collectively, the “Conditions”).

(b) A Participant shall not, without the Company’s prior written authorization,
disclose to anyone outside the Company, or use in other than the Company’s
business, any proprietary or confidential information or material, as those or
other similar terms are used in any applicable patent, confidentiality,
inventions, secrecy, or other agreement between the Participant and the Company
with regard to any such proprietary or confidential information or material.

 

17



--------------------------------------------------------------------------------

(c) Pursuant to any agreement between the Participant and the Company with
regard to intellectual property (including but not limited to patents,
trademarks, copyrights, trade secrets, inventions, developments, improvements,
proprietary information, confidential business and personnel information), a
Participant shall promptly disclose and assign to the Company or its designee
all right, title, and interest in such intellectual property, and shall take all
reasonable steps necessary to enable the Company to secure all right, title and
interest in such intellectual property in the United States and in any foreign
country.

(d) Upon exercise, payment, or delivery of cash or Common Stock pursuant to an
Award, the Participant shall certify on a form acceptable to the Company that he
or she is in compliance with the terms and conditions of the Plan and, if a
severance of Continuous Service has occurred for any reason, shall state the
name and address of the Participant’s then-current employer or any entity for
which the Participant performs business services and the Participant’s title,
and shall identify any organization or business in which the Participant owns a
greater-than-five-percent equity interest.

(e) If the Company determines, in its sole and absolute discretion, that (i) a
Participant has violated any of the Conditions or (ii) during his or her
Continuous Service, or within one year after its termination for any reason, a
Participant (x) has rendered services to or otherwise directly or indirectly
engaged in or assisted, any organization or business that, in the judgment of
the Company in its sole and absolute discretion, is or is working to become
competitive with the Company; (y) has solicited any non-administrative employee
of the Company to terminate employment with the Company; or (z) has engaged in
activities which are materially prejudicial to or in conflict with the interests
of the Company, including any breaches of fiduciary duty or the duty of loyalty,
then the Company may, in its sole and absolute discretion, impose a Termination,
Rescission, and/or Recapture with respect to any or all of the Participant’s
relevant Awards, Shares, and the proceeds thereof.

(f) Within ten days after receiving notice from the Company of any such activity
described in Section 14(e) above, the Participant shall deliver to the Company
the Shares acquired pursuant to the Award, or, if Participant has sold the
Shares, the gain realized, or payment received as a result of the rescinded
exercise, payment, or delivery; provided, that if the Participant returns Shares
that the Participant purchased pursuant to the exercise of an Option (or the
gains realized from the sale of such Common Stock), the Company shall promptly
refund the exercise price, without earnings, that the Participant paid for the
Shares. Any payment by the Participant to the Company pursuant to this Section
shall be made either in cash or by returning to the Company the number of Shares
that the Participant received in connection with the rescinded exercise,
payment, or delivery. It shall not be a basis for Termination, Rescission or
Recapture if after termination of a Participant’s Continuous Service, the
Participant purchases, as an investment or otherwise, stock or other securities
of such an organization or business, so long as (i) such stock or other
securities are listed upon a recognized securities exchange or traded
over-the-counter, and (ii) such investment does not represent more than a five
percent (5%) equity interest in the organization or business.

(g) Notwithstanding the foregoing provisions of this Section, the Company has
sole and absolute discretion not to require Termination, Rescission and/or
Recapture, and its determination

 

18



--------------------------------------------------------------------------------

not to require Termination, Rescission and/or Recapture with respect to any
particular act by a particular Participant or Award shall not in any way reduce
or eliminate the Company’s authority to require Termination, Rescission and/or
Recapture with respect to any other act or Participant or Award. Nothing in this
Section shall be construed to impose obligations on the Participant to refrain
from engaging in lawful competition with the Company after the termination of
employment that does not violate subsections (b), (c), or (e) of this Section,
other than any obligations that are part of any separate agreement between the
Company and the Participant or that arise under Applicable Law.

(h) All administrative and discretionary authority given to the Company under
this Section shall be exercised by the most senior human resources executive of
the Company or such other person or committee (including without limitation the
Committee) as the Committee may designate from time to time.

(i) If any provision within this Section is determined to be unenforceable or
invalid under any Applicable Law, such provision will be applied to the maximum
extent permitted by Applicable Law, and shall automatically be deemed amended in
a manner consistent with its objectives and any limitations required under
Applicable Law. Notwithstanding the foregoing, but subject to any contrary terms
set forth in any Award Agreement, this Section shall not be applicable to any
Participant from and after his or her termination of Continuous Service after a
Change in Control.

15. Recoupment of Awards. Unless otherwise specifically provided in an Award
Agreement, and to the extent permitted by Applicable Law, the Committee may in
its sole and absolute discretion, without obtaining the approval or consent of
the Company’s stockholders or of any Participant, require that any Participant
reimburse the Company for all or any portion of any Awards granted under this
Plan (“Reimbursement”), or the Committee may require the Termination or
Rescission of, or the Recapture associated with, any Award, if and to the
extent—

(a) the granting, vesting, or payment of such Award was predicated upon the
achievement of certain financial results that were subsequently the subject of a
material financial restatement;

(b) in the Committee’s view the Participant either benefited from a calculation
that later proves to be materially inaccurate, or engaged in fraud or misconduct
that caused or partially caused the need for a material financial restatement by
the Company or any Affiliate; and

(c) a lower granting, vesting, or payment of such Award would have occurred
based upon the conduct described in clause (b) of this Section.

In each instance, the Committee will, to the extent practicable and allowable
under Applicable Laws, require Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Award granted to a Participant; provided that
the Company will not seek Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Awards that were paid or vested more than three
years prior to the first date of the applicable restatement period.

16. Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

 

19



--------------------------------------------------------------------------------

17. Administration of the Plan. The Committee shall administer the Plan in
accordance with its terms, provided that the Board may act in lieu of the
Committee on any matter. The Committee shall hold meetings at such times and
places as it may determine and may prescribe, amend, and rescind such rules,
regulations, and procedures for the conduct of its business as it deems
advisable. In the absence of a duly appointed Committee, the Board shall
function as the Committee for all purposes of the Plan.

(a) Committee Composition. The Board shall appoint the members of the Committee.
If and to the extent permitted by Applicable Law, the Committee may authorize
one or more executive officers to make Awards to Eligible Persons other than
themselves. The Board may at any time appoint additional members to the
Committee, remove and replace members of the Committee with or without Cause,
and fill vacancies on the Committee however caused.

(b) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority, in its sole discretion:

(i) to grant Awards and to determine Eligible Persons to whom Awards shall be
granted from time to time, and the number of Shares, units, or dollars to be
covered by each Award;

(ii) to determine, from time to time, the Fair Market Value of Shares;

(iii) to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;

(iv) to approve the forms of Award Agreements and all other documents, notices
and certificates in connection therewith which need not be identical either as
to type of Award or among Participants;

(v) to construe and interpret the terms of the Plan and any Award Agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;

(vi) to the extent consistent with the purposes of the Plan and without amending
the Plan, to modify, to cancel, or to waive the Company’s rights with respect to
any Awards, to adjust or to modify Award Agreements for changes in Applicable
Law, and to recognize differences in foreign law, tax policies, or customs;

(vii) to require, as a condition precedent to the grant, vesting, exercise,
settlement, and/or issuance of Shares pursuant to any Award, that a Participant
agree to execute a general release of claims (in any form that the Committee may
require, in its sole discretion, which form may include any other provisions,
e.g. confidentiality and restrictions on competition, that are found in general
claims release agreements that the Company utilizes or expects to utilize);

 

20



--------------------------------------------------------------------------------

(viii) in the event that the Company establishes, for itself or using the
services of a third party, an automated system for the documentation, granting,
settlement, or exercise of Award, such as a system using an internet website or
interactive voice response, to implement paperless documentation, granting,
settlement, or exercise of Awards by a Participant may be permitted through the
use of such an automated system; and

(ix) to make all interpretations and to take all other actions that the
Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Directors
or Employees.

(d) Local Law Adjustments and Sub-plans. To facilitate the making of any grant
of an Award under this Plan, the Committee may adopt rules and provide for such
special terms for Awards to Participants who are located within the United
States, foreign nationals, or who are employed by the Company or any Affiliate
outside of the United States of America as the Committee may consider necessary
or appropriate to accommodate differences in local law, tax policy or custom.
Without limiting the foregoing, the Company is specifically authorized to adopt
rules and procedures regarding the conversion of local currency, taxes,
withholding procedures and handling of stock certificates which vary with the
customs and requirements of particular countries. The Company may adopt
sub-plans and establish escrow accounts and trusts, and settle Awards in cash in
lieu of shares, as may be appropriate, required or applicable to particular
locations and countries.

(c) Action by Committee. Unless otherwise established by the Board or in any
charter of the Committee, a majority of the Committee shall constitute a quorum
and the acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by all members of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by an officer or other employee of
the Company or any Affiliate, the Company’s independent certified public
accounts, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.

(d) Deference to Committee Determinations. The Committee shall have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be appropriate in its sole discretion, and to
make any findings of fact needed in the administration of the Plan or Award
Agreements. The Committee’s prior exercise of its discretionary authority shall
not obligate it to exercise its authority in a like fashion thereafter. The
Committee’s interpretation and construction of any provision of the Plan, or of
any Award or Award Agreement, and all determination the Committee makes pursuant
to the Plan shall be final, binding, and conclusive. The validity of any such
interpretation, construction, decision or finding of fact shall not be given de
novo review if challenged in court, by arbitration, or in any other forum, and
shall be upheld unless clearly made in bad faith or materially affected by
fraud.

(e) No Liability; Indemnification. Neither the Board nor any Committee member,
nor any Person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith with respect to the Plan, any Award or any Award Agreement. The
Company and its Affiliates shall pay or reimburse any member of the

 

21



--------------------------------------------------------------------------------

Committee, as well as any Director, Employee, or Consultant who in good faith
takes action on behalf of the Plan, for all expenses incurred with respect to
the Plan, and to the full extent allowable under Applicable Law shall indemnify
each and every one of them for any claims, liabilities, and costs (including
reasonable attorney’s fees) arising out of their good faith performance of
duties on behalf of the Plan. The Company and its Affiliates may, but shall not
be required to, obtain liability insurance for this purpose.

(f) Expenses. The expenses of administering the Plan shall be borne jointly and
severally by the Company and its Affiliates.

18. Modification of Awards and Substitution of Options. Within the limitations
of the Plan, the Committee may modify an Award to accelerate the rate at which
an Option or SAR may be exercised, to accelerate the vesting of any Award, to
extend or renew outstanding Awards, to accept the cancellation of outstanding
Awards to the extent not previously exercised, or to make any change that the
Plan would permit for a new Award. However, except in connection with a Change
in Control or as approved by the Company’s stockholders for any period during
which it is subject to the reporting requirements of the Exchange Act, the
Committee may not cancel an outstanding Option or SAR whose exercise price is
greater than Fair Market Value at the time of cancellation for the purpose of
reissuing the Option or SAR to the Participant at a lower exercise price, or
granting a replacement award of a different type, or otherwise allowing for a
“repricing” within the meaning of applicable federal securities laws.
Notwithstanding the foregoing, no modification of an outstanding Award may
materially and adversely affect a Participant’s rights thereunder unless either
(i) the Participant provides written consent to the modification, or (ii) before
a Change in Control, the Committee determines in good faith that the
modification is not materially adverse to the Participant.

19. Plan Amendment and Termination. The Board may amend or terminate the Plan as
it shall deem advisable; provided that no change shall be made that increases
the total number of Shares reserved for issuance pursuant to Awards (except
pursuant to Section 13 above) unless such change is authorized by the
stockholders of the Company. A termination or amendment of the Plan shall not
materially and adversely affect a Participant’s vested rights under an Award
previously granted to him or her, unless the Participant consents in writing to
such termination or amendment. Notwithstanding the foregoing, the Committee may
amend the Plan to comply with changes in tax or securities laws or regulations,
or in the interpretation thereof. Furthermore, neither the Company nor the
Committee shall, without stockholder approval, either (a) allow for a
“repricing” within the meaning of federal securities laws applicable to proxy
statement disclosures, or (b) cancel an outstanding Option whose exercise price
is greater than Fair Market Value at the time of cancellation for the purpose of
reissuing the Option to the Participant at a lower exercise price or granting a
replacement award of a different type.

20. Term of Plan. If not sooner terminated by the Board, this Plan shall
terminate at the close of business on the date ten years after its Effective
Date as determined under Section 1(b) above. No Awards shall be made under the
Plan after its termination.

21. Governing Law. The terms of this Plan shall be governed by the laws of the
State of Delaware, within the United States of America, without regard to the
State’s conflict of laws rules.

 

22



--------------------------------------------------------------------------------

22. Laws and Regulations.

(a) General Rules. This Plan, the granting of Awards, the exercise of Options
and SARs, and the obligations of the Company hereunder (including those to pay
cash or to deliver, sell or accept the surrender of any of its Shares or other
securities) shall be subject to all Applicable Law. In the event that any Shares
are not registered under any Applicable Law prior to the required delivery of
them pursuant to Awards, the Company may require, as a condition to their
issuance or delivery, that the persons to whom the Shares are to be issued or
delivered make any written representations and warranties (such as that such
Shares are being acquired by the Participant for investment for the
Participant’s own account and not with a view to, for resale in connection with,
or with an intent of participating directly or indirectly in, any distribution
of such Shares) that the Committee may reasonably require, and the Committee may
in its sole discretion include a legend to such effect on the certificates
representing any Shares issued or delivered pursuant to the Plan.

(b) Black-out Periods. Notwithstanding any contrary terms within the Plan or any
Award Agreement, the Committee shall have the absolute discretion to impose a
“blackout” period on the exercise of any Option or SAR, as well as the
settlement of any Award, with respect to any or all Participants (including
those whose Continuous Service has ended) to the extent that the Committee
determines that doing so is either desirable or required in order to comply with
applicable securities laws.

23. No Stockholder Rights. Neither a Participant nor any transferee or
Beneficiary of a Participant shall have any rights as a stockholder of the
Company with respect to any Shares underlying any Award until the date of
issuance of a share certificate to such Participant, transferee, or Beneficiary
for such Shares in accordance with the Company’s governing instruments and
Applicable Law. Prior to the issuance of Shares or Restricted Shares pursuant to
an Award, a Participant shall not have the right to vote or to receive dividends
or any other rights as a stockholder with respect to the Shares underlying the
Award (unless otherwise provided in the Award Agreement for Restricted Shares),
notwithstanding its exercise in the case of Options and SARs. No adjustment will
be made for a dividend or other right that is determined based on a record date
prior to the date the stock certificate is issued, except as otherwise
specifically provided for in this Plan or an Award Agreement.

 

 

Appendix I: Definitions

 

 

As used in the Plan, the following terms have the meanings indicated when they
begin with initial capital letters within the Plan:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person or the
power to elect directors, whether through the ownership of voting securities, by
contract or otherwise; and the terms “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.

 

23



--------------------------------------------------------------------------------

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under any applicable laws of the United States,
any other country, and any provincial, state, or local subdivision, any
applicable stock exchange or automated quotation system rules or regulations, as
such laws, rules, regulations and requirements shall be in place from time to
time.

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, a SAR, a Restricted Share, a RSU, an Unrestricted Share, a
DSU, a Performance Award, or Dividend Equivalent Rights, or any combination
thereof, whether alternative or cumulative.

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

“Beneficiary” means the person or entity designated by the Participant, in a
form approved by the Company, to exercise the Participant’s rights with respect
to an Award or receive payment or settlement under an Award after the
Participant’s death.

“Board” means the Board of Directors of the Company.

“Cause” has the meaning set forth in any unexpired employment agreement between
the Company and the Participant. In the absence of such an agreement, “Cause”
means (i) gross negligence, willful misconduct, insubordination, or other
material malfeasance or non-feasance by the Participant in the performance of
his duties; (ii) the Participant’s unauthorized disclosure of confidential
information about the Company; (iii) the Participant’s material breach of any
employment, consulting, confidentiality, non-disclosure, non-competition or
similar agreement between the Participant and the Company; (iv) the
Participant’s conviction of, plea of nolo contendere to, or written admission of
the commission of, a felony; (v) any act by the Participant involving fraud or
misrepresentation with respect to his duties for the Company, which has resulted
or likely will result in material damage to the Company; (vi) any act by the
Participant constituting a failure to follow the directions of the either the
Company’s Chief Executive Officer or the Board, provided that, the Board
provides written notice of such failure to the Participant and the failure
continues for fifteen (15) days after the Executive’s receipt of such notice;
(vii) the Participant’s material breach of any provision of the Plan or any
Award Agreement; (viii) any act of Participant involving moral turpitude that
adversely affects Participant’s ability to serve the Company; (ix) Participant’s
violation of any federal, state or local law or regulation applicable to the
Company or its businesses that causes material injury to the Company (including,
without limitation, the reputation of the Company) or Participant’s intentional
or knowing violation of any law or regulation applicable to the Company; or
(x) Participant’s conduct that constitutes a material breach of any statutory or
common law duty of loyalty to the Company. For purpose of this paragraph, no act
or failure to act by the Participant shall be considered “willful” if such act
or failure to act was in good faith and with the reasonable belief that the act
or omission was in the best interests of the Company, or occurred at the
direction of the Board. The foregoing definition does not in any way limit the
Company’s ability to terminate a Participant’s employment or consulting
relationship at any time, and the term “Company” will be interpreted herein to
include any Affiliate or successor thereto, if appropriate. Furthermore, a
Participant’s Continuous Service shall be deemed to have terminated for Cause
within the meaning hereof if, at any time (whether before, on, or after
termination of the Participant’s Continuous Service), facts or circumstances are
discovered that would have justified a termination for Cause.

 

24



--------------------------------------------------------------------------------

“Change in Control” means, unless another definition is set forth in an Award
Agreement, the first of the following to occur after the Effective Date:

(i) Acquisition of Controlling Interest. Any Person (other than Persons who are
Employees at any time more than one year before a transaction) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities. In applying the preceding sentence, (i) securities
acquired from the Company by or for the Person shall not be taken into account,
and (ii) an agreement to vote securities shall be disregarded unless its
ultimate purpose is to cause what would otherwise be a Change in Control, as
reasonably determined by the Board.

(ii) Change in Board Control. During any consecutive two-year period commencing
after the date of adoption of this Plan, individuals who constituted the Board
at the beginning of the period (or their approved replacements, as defined in
the next sentence) cease for any reason to constitute a majority of the Board. A
new Director shall be considered an “approved replacement” Director if his or
her election (or nomination for election) was approved by a vote of at least a
majority of the Directors then still in office who either were Directors at the
beginning of the period or were themselves approved replacement Directors, but
in either case excluding any Director whose initial assumption of office
occurred as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board.

(iii) Merger. The Company consummates a merger, or consolidation of the Company
with the any other corporation unless: (a) the voting securities of the Company
outstanding immediately before the merger or consolidation would continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; and (b) no Person (other than
Persons who are Employees at any time more than one year before the transaction)
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities.

(iv) Sale of Assets. The stockholders of the Company approve an agreement for
the sale of disposition by the Company of all, or substantially all, of the
Company’s assets.

(v) Liquidation or Dissolution. The stockholders of the Company approve a plan
or proposal for liquidation or dissolution of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of either (i) the Company’s initial
public offering of its Shares, or (ii) any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in any entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

 

25



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board or its successor,
provided that the term “Committee” means (i) the Board when acting at any time
in lieu of the Committee, (ii) with respect to any decision involving an Award
intended to satisfy the requirements of Code Section 162(m), a committee
consisting of two or more Directors of the Company who are “outside directors”
within the meaning of Code Section 162(m), and (iii) with respect to any
decision relating to a Reporting Person, a committee consisting of solely of two
or more Directors who are disinterested within the meaning of Rule 16b-3.

“Company” means Gevo, Inc., a Delaware corporation; provided that in the event
the Company reincorporates to another jurisdiction, all references to the term
“Company” shall refer to the Company in such new jurisdiction.

“Company Stock” means common stock of the Company. In the event of a change in
the capital structure of the Company affecting the common stock (as provided in
Section 13), the Shares resulting from such a change in the common stock shall
be deemed to be Company Stock within the meaning of the Plan.

“Consultant” means any person (other than an Employee or Director), including an
advisor, who is engaged by the Company or any Affiliate to render services and
is compensated for such services.

“Continuous Service” means a Participant’s period of service in the absence of
any interruption or termination, as an Employee, Director, or Consultant.
Continuous Service shall not be considered interrupted in the case of: (i) sick
leave; (ii) military leave; (iii) any other leave of absence approved by the
Committee, provided that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; (iv) changes in status from Director to advisory director or
emeritus status; or (iv) transfers between locations of the Company or between
the Company and its Affiliates. Changes in status between service as an
Employee, Director, and a Consultant will not constitute an interruption of
Continuous Service if the individual continues to perform bona fide services for
the Company. The Committee shall have the discretion to determine whether and to
what extent the vesting of any Awards shall be tolled during any paid or unpaid
leave of absence; provided, however, that in the absence of such determination,
vesting for all Awards shall be tolled during any such unpaid leave (but not for
a paid leave). Notwithstanding anything to the contrary contained in the Plan,
an Investor Director Provider shall be deemed to have Continuous Service for so
long as the Investor Director Provider makes available for service as a member
of the Board at least one individual who provides services to, owns equity
interests in, or is otherwise employed by, such investor or any of its
Affiliates.

“Deferred Share Units” or “DSUs” mean Awards pursuant to Section 8 of the Plan.

 

26



--------------------------------------------------------------------------------

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

“Disabled” means (i) for an ISO, that the Participant is disabled within the
meaning of Code section 22(e)(3), and (ii) for other Awards, a condition under
which that the Participant –

(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, received income replacement
benefits for a period of not less than three months under an accident or health
plan covering employees of the Company.

“Dividend Equivalent Rights” means Awards pursuant to Section 10 of the Plan,
which may be attached to other Awards.

“Eligible Person” means any Consultant, Director, Investor Director Provider, or
Employee and includes non-Employees to whom an offer of employment has been or
is being extended.

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct. The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

“Employer” means the Company and each Subsidiary and Affiliate that employs one
or more Participants.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the fair market value of the Company Stock as of such
date based on the then prevailing prices of the Company Stock on the New York
Stock Exchange, the American Stock Exchange, NASDAQ or such other stocks
exchange as the Company Stock is then listed for trading (and, if none, as
determined by the Committee in good faith based on relevant facts and
circumstances).

“Grant Date” means the later of (i) the date designated as the “Grant Date”
within an Award Agreement, and (ii) date on which the Committee determines the
key terms of an Award, provided that as soon as reasonably practical thereafter
the Committee both notifies the Eligible Person of the Award and enters into an
Award Agreement with the Eligible Person.

“Incentive Stock Option” (or “ISO”) means, an Option that qualifies for
favorable income tax treatment under Code Section 422.

 

27



--------------------------------------------------------------------------------

“Investor Director Provider” means any investor in the Company (or Affiliate of
such investor) (a) an employee, direct or indirect owner or service provider of
which serves as a Director and (b) with respect to which investor, such Director
and such investor (or Affiliate) agree that the investor (or Affiliate) will
receive any Awards that such Director otherwise would receive.

“Involuntary Termination” means termination of a Participant’s Continuous
Service under the following circumstances occurring on or after a Change in
Control:

(i) termination without Cause by the Company or an Affiliate or successor
thereto, as appropriate; or

(ii) voluntary resignation by the Participant through the following actions:
(1) the Participant provides the Company with written notice of the existence of
one of the events, arising without the Participant’s consent, listed in clauses
(A) through (C), below within thirty (30) days of the initial existence of such
event; (2) the Company fails to cure such event within thirty (30) days
following the date such notice is given; and (3) the Participant elects to
voluntarily terminate employment within the ninety (90) day period immediately
following such event. The events include: (A) a material reduction in the
Participant’s authority, duties, and responsibilities , (B) the Participant
being required to relocate his place of employment, other than a relocation
within fifty (50) miles of the Participant’s principal work site at the time of
the Change in Control, or (C) a material reduction in the Participant’s Base
Salary other than any such reduction consistent with a general reduction of pay
for similarly-situated Participants.

“Non-ISO” means an Option not intended to qualify as an Incentive Stock Option,
as designated in the applicable Award Agreement.

“Option” means a right to purchase Company Stock granted under the Plan, at a
price determined in accordance with the Plan.

“Participant” means any Eligible Person who holds an outstanding Award.

“Performance Awards” mean Awards granted pursuant to Section 9.

“Performance Unit” means an Award granted pursuant to Section 9(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.

“Plan” means this Gevo, Inc. 2010 Stock Incentive Plan.

“Prior Plan” means the Gevo, Inc. 2006 Omnibus Securities and Incentive Plan.

 

28



--------------------------------------------------------------------------------

“Recapture” and “Rescission” have the meaning set forth in Section 14 of the
Plan.

“Reimbursement” has the meaning set forth in Section 15 of the Plan.

“Reporting Person” means an Employee, Director, or Consultant who is subject to
the reporting requirements set forth under Rule 16b-3.

“Restricted Share” means a Share of Company Stock awarded with restrictions
imposed under Section 7.

“Restricted Share Unit” or “RSU” means a right granted to a Participant to
receive Shares or cash upon the lapse of restrictions imposed under Section 7.

“Retirement” means a Participant’s termination of employment after age 65.

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

“Share” means a share of Common Stock of the Company, as adjusted in accordance
with Section 13 of the Plan.

“SAR” or “Share Appreciation Right” means a right to receive amounts awarded
under Section 6.

“Ten Percent Holder” means a person who owns (within the meaning of Code
Section 422) stock representing more than ten percent (10%) of the combined
voting power of all classes of stock of the Company.

“Unrestricted Shares” mean Shares (without restrictions) awarded pursuant to
Section 7 of the Plan.

“Withholding Taxes” means the aggregate minimum amount of federal, state, local
and foreign income, payroll and other taxes that the Company and any Affiliates
are required to withhold in connection with any Award.

 

29